Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147125(117)(123)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  WILLIAM G. BAIRD,
            Plaintiff-Appellee,
  and

  SAFECO INSURANCE COMPANY OF
  AMERICA and NORTHLAND INSURANCE
  COMPANY,
            Intervening Plaintiffs-Appellees,                       SC: 147125
  v                                                                 COA: 299975
                                                                    WCAC: 08-000028
  AKA TRUCKING, INC.,
           Defendant-Appellee,
  and

  TRAVELERS INSURANCE COMPANY,
             Defendant-Appellant.
  ____________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to dismiss the
  motion for reconsideration is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 24, 2013
                                                                               Clerk